            Case 2:20-cv-01586-JLR-TLF Document 22 Filed 12/29/20 Page 1 of 2




1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    NATIONAL FAIR HOUSING ALLIANCE,
                                                          Case No. C20-1586 JLR-TLF
7                             Plaintiff,
            v.                                            ORDER GRANTING STIPULATED
8                                                         MOTION
     REDFIN CORPORATION,
9
                              Defendants.
10

11          This matter comes before the Court on the parties’ stipulated motion to extend

12   initial scheduling dates. Dkt. 21.

13          On November 3, 2020 the Court issued an Order Regarding Initial Disclosure,

14   Joint Status Report and Early Settlement. Dkt. 9. On November 23, 2020, the Court

15   granted the parties’ stipulated motion to extend the time for defendant to file a response

16   to the complaint. Dkt. 19.

17          The parties are requesting a second extension of time for defendant to respond

18   to the complaint and for other scheduling deadlines. Dkt. 21. The parties indicate that

19   they are engaged in ongoing discussions regarding a possible resolution of plaintiff’s

20   claims. Id. The parties also indicate that they are informally exchanging information to

21   facilitate these discussions. Id. To further facilitate these ongoing discussions, the

22   parties request a 60-day extension of litigation-related deadlines. Id.

23

24

25

26   ORDER GRANTING STIPULATED MOTION - 1
            Case 2:20-cv-01586-JLR-TLF Document 22 Filed 12/29/20 Page 2 of 2




1           Based on the parties’ stipulated motion (Dkt. 21) and the record, the Court

2    GRANTS the stipulated motion and modifies the following deadlines:

3                               Event                                        Date

4     Response to Complaint                                       March 20, 2021

5     Deadline for FRCP 26(f) Conference                          March 13, 2021

6     Initial Disclosures                                         March 22, 2021

7     Joint Status Report and Discovery Plan                      March 29, 2021

8

9           Dated this 29th day of December, 2020.

10

11

12                                                   A
                                                     Theresa L. Fricke
13                                                   United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24

25

26   ORDER GRANTING STIPULATED MOTION - 2
